FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  March 24, 2014
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT


 SAMMY LEE SANDERS,

       Petitioner - Appellant,
                                                        No. 13-5150
 v.                                         (D.C. No. 4:10-CV-00695-TCK-PJC)
                                                        (N.D. Okla.)
 JIM FARRIS, Warden, Lexington
 Correctional Center,

       Respondent - Appellee.


                              ORDER
               DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges.


      Petitioner-Appellant Sammy Lee Sanders, a state prisoner appearing pro se,

seeks a certificate of appealability (“COA”) in order to appeal the district court’s

denial of his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. See

28 U.S.C. § 2253(c)(1)(A). We deny a COA and dismiss the appeal.

      We may issue a COA only if Mr. Sanders makes “a substantial showing of

the denial of a constitutional right.” Id. at § 2253(c)(2). He may accomplish this

by showing that reasonable jurists could debate whether the petition should have

been resolved differently or that the issues deserve further proceedings. Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Where the district court dismisses a
petition on procedural grounds and does not reach the merits of the underlying

constitutional claims, the inmate must make a threshold showing that the district

court’s procedural ruling is reasonably debatable. Id.

         Mr. Sanders asserts the same seven claims of error he raised before the

district court: (1) the state trial court erred in imposing conditions on the

admissibility of certain evidence; (2) improper arguments by the prosecutor

deprived Mr. Sanders of a fair trial; (3) Mr. Sanders was denied effective

assistance of trial counsel in violation of the Sixth and Fourteenth Amendments;

(4) Mr. Sanders’s appellate counsel was ineffective for failing to raise the issue of

the prosecutor using known perjured testimony; (5) appellate counsel was

ineffective for failing to raise the issue of the prosecutor shifting the burden of

proof; (6) appellate counsel was ineffective for failing to raise a Brady violation

because the prosecutor failed to provide statements of witnesses during discovery;

and (7) cumulation of errors resulted in an unfair trial. Aplt. Br. 3; Sanders v.

Farris, No. 10-CV-695-TCK-PJC, 2013 WL 6148364, at *4 (N.D. Okla. Nov. 22,

2013).

         The district court’s resolution of claims (1) (state evidentiary issues), (2)

(prosecutorial misconduct), (3) (ineffective trial counsel), and (7) (cumulative

error), all of which were adjudicated by the Oklahoma Court of Criminal Appeals

(“OCCA”), is not reasonably debatable. See Sanders, 2013 WL 6148364, at *5-

15. Claims (4), (5), and (6) were dismissed on procedural grounds, id. at *15-17,

                                           -2-
and the district court’s ruling that the OCCA’s procedural bar was an independent

and adequate state ground precluding habeas review is not reasonably debatable.

See Coleman v. Thompson, 501 U.S. 722, 750 (1991). The district court carefully

considered the claims, and Mr. Sanders has failed to make a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2); Slack, 529 U.S. at

484.

       We DENY a COA and DISMISS the appeal.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -3-